                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                    FORT SMITH DIVISION


GERALD D. HILL, JR.                                                                               PLAINTIFF


         v.                              CIVIL NO. 2:18-CV-2061


NANCY A. BERRYHILL, 1 Acting Commissioner,
Social Security Administration                                                                    DEFENDANT




                                                    JUDGMENT

         For reasons stated in the memorandum opinion of this date, the Court hereby affirms

the decision of the Commissioner and dismisses Plaintiff’s case with prejudice. The parties

have sixty days from entry of the judgment on the docket in which to appeal.


         IT IS SO ORDERED AND ADJUDGED this 14th day of March, 2019.




                                                           /s/ Erin L. Wiedemann
                                                           HON. ERIN L. WIEDEMANN
                                                           UNITED STATES MAGISTRATE JUDGE




1
 Nancy A. Berryhill, has been appointed to serve as acting Commissioner of Social Security, and is substituted as
Defendant, pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
 

                                                            1
